DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions & Status of Claims
Claims 16, 19-20, 22-25, 27, 28 and 30 remain for examination and are addressed in this office action. No claims were amended in the reply dated 09/22/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 16, 19, 20, 22-25, 27, 28 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6383309 B1 of Hirata (US’309).
List 1
Element
Instant Claims
(weight%)
US'309
(mass%)
C
0.020 – 0.035		claim 16
> 0.020 – 0.035		claim 30
0.1% or less of C
Si
0.40 – 0.60		claims 16, 30
1.5% or less of Si
Mn
0.32 – 0.8		claims 16, 30
0.32 – 0.65		claim 19
1.5% or less of Mn
Cr
20 – 21.5		claims 16, 30
5 to 50% of Cr
Ni
0.05 – 0.8		claims 16, 30
0.05 – < 0.5		claim 20
2.0% or less of Ni
Mo
0.003 – 0.02		claims 16, 30
2.5% or less of Mo
Cu
0.2 – 0.8 		claims 16, 30
0.2 – < 0.5		claim 22
2.5% or less of Cu
N
0.003 – 0.05		claims 16, 30
0.003 – < 0.03		claim 23 
0.1% or less of N
Al
< 0.04			claim 16
> 0.012 – < 0.04		claim 30
0.2% or less of Al
Ti
0.05 – 0.8		claims 16, 30
0.05 – 0.40		claim 24
0.5% or less of Ti
Nb
0.05 – 0.8		claims 16, 30
0.05 – 0.40 		claim 25
0.5% or less of Nb
V
0.03 – 0.19		claims 16, 30
0.3% or less of V
Fe + impurities
Balance
balance of Fe and inevitable impurities.







Regarding claims 16, 19, 20, 22-25, 27, 28 and 30, US'309{whole document} teaches a ferritic stainless steel and a method of producing it wherein the claimed ranges of the various elements (C, Si, Mn, Cr, Ni, Mo, Cu, N, Al, Ti, Nb, V, Fe) of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above {US'309 col 1:1-11, col 8:9-25}. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
With respect to the a)                         
                            C
                            +
                            N
                        
                     being less than 0.06 as claimed in instant claim 16, the prior art teaches that its steel can have 0.1% or less of C and 0.1% or less of N (see List 1 above) meaning that the range of C+N is 0.2% or less thereby reading on the claimed range since the claimed ranges overlap or lie inside ranges disclosed by the prior art. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. See MPEP § 2144.05 I. 
It is noted that the prior art does not teach the formulaic expression and values of b)                         
                            
                                
                                    T
                                    i
                                    +
                                    N
                                    b
                                
                            
                            ÷
                            (
                            C
                            +
                            N
                            )
                        
                     having a value b1) greater than equal to 8 and less than 40 as claimed in instant claims 16 and 30 or b2) greater than equal to 8 and less than 25 as claimed in instant claim 27 and c)                         
                            
                                
                                    T
                                    i
                                
                                
                                    e
                                    q
                                
                            
                            ÷
                            
                                
                                    C
                                
                                
                                    e
                                    q
                                
                            
                            =
                            
                                
                                    T
                                    i
                                    +
                                    0.515
                                    ×
                                    N
                                    b
                                    +
                                    0.940
                                    ×
                                    V
                                
                            
                            ÷
                            (
                            C
                            +
                            0.858
                            ×
                            N
                            )
                        
                     having a value c1) greater than equal to 6 and less than 40 as claimed in instant claims 16 and 30 or c2) greater than equal to 6 and less than 20 as claimed in instant claim 28. However, as the prior art discloses a composition wherein the claimed ranges of the involved elements C, N, Ti, Nb and V of the instant expressions lie within or overlap the ranges of the elements as disclosed by the prior art, the claimed ranges of instant expressions of the instant claims would also lie within or overlap the values provided by the prior art for the instant expressions. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
It is noted that claims 16 and 30 recite the ferritic stainless steel as "having corrosion and sheet forming properties" in the preamble. These limitations are met by the steel of the prior art since the prior art teaches that “This invention concerns a ferritic stainless steel plate and a manufacturing method and, more in particular, it relates to a ferritic stainless steel plate which, throughout this specification and claims also includes steel strip, the plate having excellent ridging resistance and formability such as press workability and bendability.” “Ferritic stainless steels have been utilized in various fields such as kitchen utensils or automobile parts since they resist formation of stress corrosion cracks, and are inexpensive, and have improved deep drawing properties and ridging resistance.” {US'309 col 1:1-11} which infers that the steel of the prior art would have corrosion resistance since it is a ferritic stainless steel. In addition, the prior art teaches of rolling (for example cold rolling) into various thickness {US'309 col 3:30-50, col 8:40-65 – 0.6 mm thickness post rolling} thereby inferring that its steel would have “sheet forming properties” as claimed in the instant claims.
With respect to the term "triple stabilized" (firstly in the preamble and secondly in the body of instant claims, namely instant claims 16 and 30, Examiner interprets this term as the steel composition having as having positive amounts of Nb, Ti and V. As the prior art allows all List 1 above, the steel of the prior art meets the limitation of "triple stabilized".
With respect to the transitional phrase of the instant claims, it is noted that the instant claims recite the transitional phrase “consisting of” which excludes any element, step, or ingredient not specified in the claim. See MPEP § 2111.03. Although the reference alloy may allow additional elements other than those explicitly claimed in the instant claims, the usage of the alloy as disclosed is fitting as prior art since the prior art allows the range of additional elements to be as low as zero.
Regarding claims 16 and 30, it is noted the recitation of "the steel is produced using Argon-Oxygen-Decarburization technology" results in it being a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP § 2113. Since the prior art teaches ferritic stainless steel, the product on the prior art reads on the product of the instant claim and therefore meets the required limitations of the instant claims.

Response to Arguments
Applicant's arguments filed 09/22/2021 have been fully considered but they are not persuasive. 
Regarding the argument that the prior art US'309 does not disclose the instant claimed steel, Applicant's arguments have been fully considered but they are not persuasive. As noted above, US'309{whole document} teaches a ferritic stainless steel and a method of producing it wherein the claimed ranges of the various elements (C, Si, Mn, Cr, Ni, Mo, Cu, N, Al, Ti, Nb, V, Fe) of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above {US'309 col 1:1-11, col 8:9-25}. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. Further details of how the prior art teaches of the instant claimed steel can be seen in section titled Claim Rejections - 35 USC § 103.
With respect to the arguments that the embodiments provided by the prior art do not teach the claimed matter, the arguments have been fully considered but they are not persuasive.  Patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).See MPEP § 2123. In the instant case, as noted above, the claimed ranges lie within or overlap the ranges provided by the prior art.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "corrosion resistance comparable to steel grade EN 1.4301") are not recited in the rejected claim(s).  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the arguments that the claimed ranges are nonobvious and critical to attaining the required properties, Applicant's arguments have been fully considered but they are not persuasive. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP § 716.02(d). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP § 716.02(d) II. However, there is no data in the instant specification that clearly demonstrates the criticality of the claimed range and therefore the claimed range is deemed obvious over the prior art teachings. Instant specification provides steel samples A-L along with two reference samples. However, closer look at the samples show these samples experience multivariable (constituent elements) changes and therefore one cannot determine that a criticality of the claimed range has been demonstrated.
Regarding the triple stabilization, Applicant's arguments have been fully considered but they are not persuasive. The prior art teaches that its steel can have Ti, Nb and V and therefore would meet the claimed limitation. Patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).See MPEP § 2123.
Regarding the VOD vs. AOD arguments, Applicant's arguments have been fully considered but they are not persuasive. Instant claims are written as product-by-process claims and are satisfied by the product of the prior art. In addition, the structure imparted by the prior art of a ferritic stainless steel meets the product, ferritic stainless steel of the instant claims. Although Applicant highlights some differences between AOD and VOD technologies, Applicant does not put forth any factually supported objective evidence to show that the claimed product would not be attained in the prior art. Therefore, the product of the prior art meets the product of the instant claims since they are both directed toward a ferritic stainless steel.
As noted above, the prior art renders the instant claims obvious. If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See MPEP § 2145. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. See MPEP § 2145 I. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733